Title: To Thomas Jefferson from Ralph Izard, 1 July 1786
From: Izard, Ralph
To: Jefferson, Thomas



Dear Sir
Charleston 1st. July 1786.

I received a few Weeks ago, in the Country, your favour of so old a date as 26th. Septr., and am glad to find that the Commercial Papers which I sent you, had at last got to your hands. England is not disposed to enter into a Treaty with us upon principles of equity, and is determined to exclude us from the West India Trade as much as possible. This is a very troublesome piece of business, and the Adventurers, particularly those from the Northern States, have sustained, and will continue to sustain considerable losses. The conduct of France with regard to her Islands, unfortunately encourages the British Government to persist. This appears to me impolitic in many points, but particularly so in one. There are many well wishers to Great Britain in every State on this Continent, at all times ready to trump up imaginary causes of dissatisfaction, and to draw invidious comparisons between the past, and present times. The present state of the Commerce of America with the West Indies, certainly can not be added to the Catalogue of advantages which she has derived from the Revolution, and I should imagine that France would find her account in not letting America feel even that disadvantage. I have considered attentively, and I think impartially what has been said on the propriety of the Mother Country’s enjoying the monopoly of the Commerce of her Colonies, as a compensation to protection, and I think the arguments plausible, but by no means conclusive. If France were to remove all restraints on this subject, G. Britain would unquestionably be compelled to follow her example.—Our Western Posts are not to be delivered up, and the reason given is, because in some of the States the Legislatures have thrown obstructions in the way of the recovery of Debts. I am sorry that such a pretext has been given; but before the passing of the Laws complain’d of, G. Britain did not shew any disposition to give up the Posts. Certain it is that if the Courts of Law were to be open’d for the recovery of Debts generally, and without restriction and property made liable to be seized, and sold by the Sheriff for Cash, many persons would be ruined, who have property to four times the value of their Debts. The British Merchants and the Tories, who lost little, or nothing by the War, are in possession of the greatest part of the Specie in the Country and would enrich themselves at the expence of the real Friends of America, who risked everything for her defence. This would doubtless be an evil of  considerable magnitude; but in my opinion it would be better that the Treaty should be fulfilled, and the Law take it’s course, than that a reproach should be cast on so many States in the Union. It is to be lamented that at the negociation of the general Treaty of Peace it had not been provided that no greater obstruction should be thrown in the way of the recovery of British Debts than those of the Citizens of America, instead of the words which now stand in the Treaty. The reasonableness of such a Proposition must have been obvious to the British Negociators, and could not have been opposed. I have great doubts with regard to the utility of the Posts in question. If the Spaniards had had the Country ceded to them, which those Posts are intended to command, I believe it would be no disadvantage to the United States. But I am sorry that the British should keep possession of them, and that we should be in so weak a condition as to be unable to compel them to do us justice. Mr. Barclay, I am told, has been sent by Congress to Algiers. I shall be glad to hear of the success of his Mission. It is really shocking that the Powers of Europe, who have the means in their hands of crushing those Miscreants, should suffer them to lay the whole maritime World under contribution. I have given directions to the Printer of the Columbian Herald to send you his Paper by every opportunity, to the care of Mr. Jay, as you desire. M. de Chateaufort the French Consul for this Department, who goes to France by way of England, will take charge of this Packet, and forward it with his Ambassador’s Dispatches to Versailles. Whenever our Laws are printed they shall be forwarded to you. As I have been writing to a Politician, I have touched upon Politics; but I find myself more satisfactorily employed when engaged in anything that relates to Agriculture. It is greatly to be lamented that in our Climate the Country should be unhealthy at this Season, and that we should be obliged to come to Town, and continue there the greatest part of the Summer, and Autumn. I procured last Spring a few Lentils from a French Vessel, and I think they will answer very well, not only here, but in Virginia, and will be a valuable assistant in every respect to Indian Corn. The French call it Nentille: I do not know why for they spell it Lentille. My second Daughter Charlotte is lately married to Mr. Smith, a very sensible, and worthy young Gentleman of this place and my eldest a few days ago made me a Grandfather, by bringing a little Girl into the World. Mrs. Izard joins me in offering our Compliments to Miss Jefferson, and I have the honour to be with great regard Dr. Sr. Your most obt. Servant,

Ra. Izard.

